Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 have been found allowable over the cited prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach nor render obvious all the cumulative limitations of independent claims 1, 9 and 15 with particular attention to “wherein the reactive group is azo”.
United States Pre-Grant Patent Application Publication No. 2004/0074012 Al to Heidenfelder et al. (hereinafter “Heidenfelder’) teaches a product having ultraviolet radiation protection and antimicrobial protection (See Abstract of Heidenfelder) comprising: a quantity of synthetic polymer chips having C-H bonds (pars. [0018], [0200] of Heidenfelder); a quantity of zinc oxide particles with each particle having a surface (pars. [0015], [0018] of Heidenfelder); and a quantity of a reactive group for modifying each surface of each zinc oxide particle (pars. [0018], [0200] of Heidenfelder).  In another embodiment, Heidenfelder teaches a product for incorporating ultraviolet radiation protection and antimicrobial protection into a synthetic material prior to the synthetic material being formed by use of a spinneret (See Abstract of Heidenfelder) comprising: a quantity of synthetic polymer chips having C-H bonds (pars. [0018], [0200] of Heidenfelder); a quantity of zinc oxide particles (pars. [0015], [0018] of Heidenfelder); a quantity of a phosphoether of 4-hydroxybenzophenone (pars. [0018], [0200] of Heidenfelder); and a quantity of a reactive group for modifying each surface of each zinc oxide particle (pars. 
United States Patent No. 6,607,994 B2 to Soane et al. (hereinafter “Soane’) teaches preparations comprising an agent or other payload surrounded by or contained within a polymeric encapsulator that is reactive to webs, to give textile-reactive nanoparticles, that is, the payload nanoparticle will form a chemical covalent bond with the fiber, yarn, fabric, textile, finished goods (including apparel), or other web or substrate to be treated (See Abstract of Soane). Such textiles and webs exhibit a greatly improved retention or durability of the payload agent and its activity, even after multiple washings (col. 2, Il. 49-52 of Soane). In at least one embodiment, Soane teaches the textile-reactive preparations of the invention comprise a particulate sunblock agent as the payload, surrounded by or contained within a polymeric encapsulator that is reactive to textiles and other webs, thus providing textile- reactive UV-protective nanoparticles (col. 15, ll. 36-45 of Soane). Soane teaches the term "particulate sunblock agent” as used herein refers to the solid physical sunblocks such as zinc oxide (ZnO) (col. 15, ll. 49-51 of Soane). Soane teaches the particulate sunblock agent may be coated with silane coupling agents or it may be encapsulated with polymers to provide an organic layer 
However, there is no obvious reason to modify the teachings of Heidenfelder using the teachings of Soane and teach “wherein the reactive group is azo” according to Applicant’s independent claims 1, 9 and 15.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731